Citation Nr: 1531090	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  15-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 27, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In an August 2011 decision, the Board reopened and granted the claim for service connection for PTSD.  An August 2011 rating decision then implemented the Board's grant, and assigned an effective date of February 27, 2009.  The RO mailed a copy, along with a notification letter, to the Veteran on August 29, 2011.  As the Veteran's expression of disagreement in November 2012 is dated over one year after the August 2011 rating decision, the Board would ordinarily regard the Veteran's notice of disagreement (NOD) as untimely. 38 C.F.R. § 20.201; Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  However, the Veteran's attorney has asserted that the Veteran was entitled to an effective date earlier for the grant of service connection for PTSD, based on filing an NOD to the December 2011 rating decision.  

In an August 2013 letter, the RO notified the Veteran that the November 2012 NOD was not within the applicable time limit and the August 2011 decision was final.  However, in a March 2014 Deferred Rating Decision, the RO considered the NOD timely with regard to the December 2011 rating decision stating that the December 2011 rating decision did address the effective date of February 27, 2009 in granting a 70 percent rating back to that date.  In light of the RO's action, the Board accepts the November 2012 NOD as timely.

In reviewing this case the Board has not only reviewed the appellant's physical claims file, but also the file on the VBMS/Virtual VA system to ensure a total review of the evidence.  


	(CONTINUED ON NEXT PAGE)




FINDINGS OF FACT

1.  On July 2, 2004, a claim seeking service connection for PTSD was received by VA; the claim was denied in an unappealed June 2005 rating decision finding the Veteran did not identify any in-service stressors; notice of the denial was sent to the Veteran's last known address in July 2004. 

2.  On February 27, 2009, the Veteran sought to reopen his PTSD claim and submitted new information about in-service events; based on this new evidence, his claim was ultimately granted with an assigned effective date of February 27, 2009.

3.  An August 2011 rating decision granted service connection for PTSD, and assigned an effective date of February 27, 2009; the Veteran was notified of that decision by letter dated August 29, 2011.

4.  At the time of the August 2011 rating decision, VA had sufficient information to obtain the service records from the appropriate service department.

5.  Prior to February 27, 2009, there were no pending claims or appeals for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2009, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2014).  



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided notice in March 2009 which contained all information necessary to satisfy the VA's duty to notify. 

The Veteran's service treatment records, Social Security Administration (SSA) disability records, private medical records, and VA medical records are in the file. The Veteran has not identified any other pertinent evidence that remains outstanding.  This claim turns on when the Veteran filed claims and the finality of a prior decision.  No further assistance is necessary to decide the claim.  Thus, the duty to assist has been met.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Earlier Effective Date Law and Analysis

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b) (2014).  When a grant of service connection stems from a reopened claim based on submitted new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q), (r).  The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen. Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider, rather than reopen, the claim.  38 C.F.R. § 3.156(c)(1).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) are met. 38 C.F.R. § 3.156(c)(1).  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 38 C.F.R. § 3.156(c)(3) .

The Veteran was awarded service connection for PTSD in an August 2011 rating decision with an effective date of February 27, 2009.  The rating decision effectuated the Board's August 2011 decision which reopened his previously denied claim and awarded service connection based on new and material evidence.

The Veteran seeks entitlement to an effective date of 2004, the date he originally filed his claim.  On July 2, 2004, the Veteran submitted a claim seeking service connection for PTSD.  The Veteran did not provide any specific contentions with the claim, rather, he indicated that he was diagnosed and treated for PTSD at the Topeka VAMC.

The RO sent the Veteran a letter in October 2004 specifically asking the Veteran to identify in-service stressors responsible for his claimed PTSD.  The Veteran did not respond.  VA treatment records at that time indicated a diagnosis of PTSD. 

The claim was denied in a June 2005 rating decision finding the Veteran did not identify any verifiable in-service stressor and that the Veteran's PTSD was not caused by or incurred in service.  The Veteran was notified of the denial in June 2005. 

Here, the claims folder does not include any communications from the Veteran at all until 2009, years after the 2005 denial.  Because the Veteran did not appeal the June 2005 decision and because new and material evidence was not received within the period in which to appeal, the June 2005 decision is final.  38 U.S.C.A. § 7105(b)(c) (West 2014); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.201, 20.302(a) (2014).

The Veteran did not file a new claim until February 2009, over four years after the 2005 denial.  In November 2010, the Veteran's attorney submitted correspondence regarding the claim for service connection PTSD with attached medical records indicating a diagnosis of PTSD.  The Veteran's attorney indicated that also attached is an April 2010 affidavit of the Veteran in which he described his stressors.  It was indicated that in the affidavit, the Veteran reports an incident that he thinks occurred in November 1969 when a projectile exploded in a forward gun mount of the USS Hoel.  The Veteran's attorney indicated that he sent a letter to JSRRC requesting confirmation of the stressors.  The April 2010 affidavit was attached to the correspondence.  Also provided is a June 2010 JSRRC record indicated that it is response to the April 30, 2010 request on behalf of the Veteran regarding the PTSD claim.  The letter indicates that November 1-8, 1969 deck logs of the USS Hoel were reviewed and details a 1969 military operation on the U.S.S. Hoel that the Veteran claimed caused his PTSD.  

Ultimately, the Veteran was awarded service connection for PTSD, effective February 27, 2009.  An effective date earlier than February 27, 2009, however, is not warranted.  Specifically, the Veteran seeks an earlier effective date claiming that all information related to the 1969 incident was available at the time of his 2004 claim.  Thus, he claims he should have been awarded service-connection at the time of his initial claim.

The Board has considered his argument, but finds it lacks legal merit.  There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision; and claims based on new and material evidence. 38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2014), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

Although the Veteran claims that his military records confirming the 1969 stressor were available at the time of the 2004 denial, the contention does not amount to an allegation of CUE nor has a claim for CUE in the 2004 rating decision been filed.  CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity. Id. 

The Veteran has never with any specificity alleged CUE with a past rating decision. Rather, he merely notes he initially filed a claim in July 2004, which was denied in 2005.  The Veteran, however, was asked by the RO to provide information about his contended in-service stressors and did not respond.  The only information available was noted in his 2002 VA treatment records wherein the Veteran indicated that he was in Vietnam in 1968 and 1970.  While the 2002 treatment record shows that he reported to the physician that he remember retrieving bodies and saw tracer in Da Nang harbor, he did not provide any specific dates as to the recalled event.  As noted above, he was requested in October 2004 to provide specific details regarding any claimed stressors in connection with his July 2004 claim but did not provide the requested information.  It was not until 2010 that the Veteran provided specific information about the 1969 event he was claiming as an in-service stressor responsible for his PTSD.  The April 2010 affidavit indicated the specific information that was forwarded by the Veteran's attorney to the JSRRC with regard to the claimed stressor.  

The Board finds that an earlier effective date is not warranted under 38 C.F.R. § 3.156(c) because the Veteran did not provide sufficient information for VA to identify and obtain any such records prior to the current claim because at most he referenced incidents in 1968 and 1970 without sufficient information to make any type of request.  The provisions of 38 C.F.R. § 3.156(c)(2) regarding service department records that existed but were not associated with the claims file when VA first decided the claim is not applicable in this case because the Veteran did not provide sufficient information for VA to identify and obtain the records from the JSRRC.

The Board finds that the weight of the evidence demonstrates that the proper effective date for service connection for PTSD is February 27, 2009, the date of the Veteran's reopened claim.  The Veteran was notified of the June 2005 prior denial, and he did not appeal.  No new and material evidence was submitted during the appellate time frame or at any time prior to February 27, 2009.  The Veteran claims information about his military stressors was available, but not obtained, at the time of the 2005 denial, but the weight of the evidence demonstrates that the Veteran did not provide sufficient information in order to obtain such records.  There is no applicable provision that would provide for an effective date earlier than February 27, 2009.

As stated above, the effective date is limited to the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  In light of the circumstances presented here, the Board concludes that the appropriate effective date is February 27, 2009.


ORDER

An effective date earlier than  February 27, 2009 for the grant of service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


